Citation Nr: 1236005	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for actinic keratosis (claimed as skin cancer), to include as due to herbicide exposure.

2.  Entitlement to an effective date earlier than October 10, 2002 for the grant of entitlement to service connection for coronary artery disease (CAD) associated with herbicide exposure.

3.  Entitlement to an initial rating greater than 10 percent prior to June 30, 2006, 30 percent from June 30, 2006, and 60 percent from December 14, 2010 for CAD associated with herbicide exposure.

4.  Entitlement to an initial rating greater than 10 percent from May 1, 2012 for cerebral vascular accident with residual right lower extremity weakness.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, May 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an October 2008 decision the Board, inter alia, denied entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011 the Court issued a decision vacating the Board's denial of the claim for service connection for skin cancer, to include as secondary to herbicide exposure and remanding the matter for further proceedings.

Several of the above issues were remanded by the Board for additional development in October 2011.  The requested development having been completed, the matter again is before the Board.

During the pendency of the appeal, the RO issued a rating decision in May 2011 awarding service connection for cerebral vascular accident with residual right lower extremity weakness.  In June 2012, the Veteran filed a timely notice of disagreement with the rating assigned.  In a September 2012 statement, the Veteran's representative indicated that a statement of the case (SOC) was issued for this issue in July 2012, a substantive appeal was claimed to have been filed, and a supplemental statement of the case (SSOC) issued in August 2012.  The Board notes that the SOC, substantive appeal, and SSOC have not been associated either with the paper claims file or the Virtual VA records.  Based on the representations of the Veteran's representative, however, the issue will be accepted as in appellate status.  

As noted above, the Veteran's skin claim originally was characterized as entitlement to service connection for skin cancer, based on the Veteran's representations that lesions on his face, neck, back, and extremities were skin cancer.  However, as will be discussed in greater detail below, the November 2011 VA examination report specifically found that the Veteran's lesions were benign neoplasms, specifically actinic keratoses, and that the Veteran had not been diagnosed with skin cancer.  Based on the foregoing, the Veteran's competency to limit his skin claim to his actinic keratosis skin lesions, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for skin cancer has been recharacterized as noted above. 

Subsequent to the last adjudication of the Veteran's claims by the RO, in an April 2012 statement of the case (SOC) and May 2012 supplemental statement of the case (SSOC), additional medical evidence was added to the claims file.  Specifically, the RO added additional VA medical records to the Veteran's virtual claims file.  In addition, as will be discussed in greater detail below, the Veteran's representative submitted a notice of disagreement with the initial rating for the Veteran's service-connected cerebral vascular accident with residual right lower extremity weakness, which indicated residual right upper and lower extremity weakness that affected multiple activities.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2011), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  As will be discussed in greater detail below, the issues of an increased rating for cerebral vascular accident with residual right lower extremity weakness and entitlement to SMC based on the need for regular aid and attendance or housebound status are remanded by the Board.  These are the sole issues implicated by the additional VA medical records and lay evidence following the last RO adjudications of the claims.  As such, the Board finds that the newly obtained evidence is not pertinent to the other claims on appeal as it is essentially duplicative of prior VA treatment records with respect to those issues.  As such, the Board finds a remand of the issues of entitlement to service connection for a skin disorder and an earlier effective date and increased rating for coronary artery disease for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  Consequently, the Veteran's claims, save those listed immediately below, are ready for appellate review.

The issues of entitlement to an initial rating greater than 10 percent from May 1, 2012 for cerebral vascular accident with residual right lower extremity weakness and entitlement to SMC based on the need for regular aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  Actinic keratoses, or any other skin disability was not manifest during service or within one year of separation from service, and any current actinic keratosis or other skin condition is not attributable to service, to include exposure to herbicides including Agent Orange.

3.  Prior to June 30, 2006, the Veteran's CAD was manifested by the requirement for continuous medication.

4.  From June 30, 2006 to December 14, 2010, the Veteran's CAD was manifested by evidence of workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs with fatigue and other symptoms and mild cardiac hypertrophy on echocardiogram, but not by chronic congestive heart failure.

5.  From December 14, 2010, the Veteran's CAD is manifested by workload of greater than 3 METs but not greater than 5 METs with fatigue and other symptoms, but not by chronic congestive heart failure.

6.  The Veteran's CAD does not present an exceptional or unusual disability picture.

7.  The Veteran filed a claim for entitlement to service connection for a heart condition on April 14, 2006, which ultimately was denied in an October 2008 Board decision finding no CAD in service, within one year of service, or association between the CAD and the Veteran's service-connected diabetes mellitus, type II.

8.  The competent evidence of record indicates that the Veteran was diagnosed with CAD as early as October 10, 2002.

9.  Ischemic heart disease, to include CAD, is a covered herbicide disease as of August 31, 2010.


CONCLUSIONS OF LAW

1.  Actinic keratosis or any other skin disability, to include skin cancer, was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a disability rating greater than 10 percent prior to June 30, 2006, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code (DC) 7005 (2011).

3.  The criteria for a disability rating greater than 30 percent from June 30, 2006 to December 14, 2006, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, DC 7005 (2011).

4.  The criteria for a disability rating greater than 60 percent from December 14, 2010, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, DC 7005 (2011).

5.  The evidence does not warrant further referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

6.  The criteria for an effective date earlier than October 10, 2002 for the grant of entitlement to service connection for CAD associated with herbicide exposure have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.114, 3.816 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to the Veteran's service connection claim, VCAA letters dated in May 2006 and October 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the earlier effective date and increased rating claim for CAD, the RO sent the Veteran a letter in November 2010 informing him that the RO would be conducting a special review of his heart disease claim as required by orders of the United States district court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer).  Thereafter, his service connection claim was reviewed and ultimately granted in a May 2011 rating decision.  The pending appeal of the effective date assigned therein ensued.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

 Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for entitlement to service connection, increased ratings, and an earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his skin cancer claim in November 2011, with an addendum completed in December 2011.  As will be discussed in greater detail below, the examiner reviewed the claims file, received a report of medical history from the Veteran, conducted appropriate physical examination, and, based on the foregoing, rendered a conclusion as to etiology that included an adequate rationale for the opinions rendered.  Therefore, the Board finds this examination to be thorough and complete and is sufficient upon which to base a decision with regards to the Veteran's claim for entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regards to the Veteran's claim for higher ratings and earlier effective date, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran's June 2006 and November 2010 VA examination reports are thorough and consistent with contemporaneous VA and private treatment records.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the examination in this case provides an adequate record upon which to base a decision with regards to the increased ratings claim for CAD.  See Barr, 21 Vet. App. at 312.

Based on provision of the November 2011 VA examination and December 2011 addendum and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its October 2011 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because skin cancer was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  The regulations, however, do not provide presumptive service connection for skin cancer based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for skin cancer or actinic keratosis.  See Notice, 68 Fed. Reg. 27,630- 41 (May 20, 2003).  This determination was made by the Secretary in conjunction with research and studies performed by the National Academy of Science (NAS).  Conversely, the Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  However, skin cancer was specifically noted as a disease which does not qualify for an Agent Orange presumption.  See Update 1996.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran's original claim, received in April 2006, asserted that he had skin cancer due to exposure to herbicides in Vietnam.  Following the Board's October 2008 denial of his claim, the Veteran contended for the first time during his appeal to the Court that his claimed skin disability instead was due to UV exposure from the intense sunlight while serving in Vietnam.  

The Board notes that the Veteran's service treatment records are negative for any findings or diagnosis of skin cancer.  Indeed, the Veteran has not contended that he was diagnosed with skin cancer in service.  

After service, a medical report from January 1997 noted two lesions on the Veteran's forehead and two on his nose.  They were pigmented and small.  An August 2005 VA outpatient report noted skin lesions on the nose and back and referred the Veteran for a dermatology consultation.  It was further noted that the Veteran had a history of skin cancer.  A September 2006 record noted a history of actinic keratoses and significant sun exposure.  There was a current actinic keratosis observed on the Veteran's nose.  Other records note additional diagnoses of actinic keratosis, including cryotherapy for three lesions in September 2007.

The Veteran was afforded a VA examination in November 2011.  The examiner noted a diagnosis of actinic keratosis.  The Veteran reported that he had been diagnosed with skin cancer in the early 1990s and been undergoing cryotherapy and/or the use of creams for lesions on the face, hands, arm, neck, and back over the years.  He indicated that he thought the lesions were due to exposure to Agent Orange during his one year of service patrolling the jungle in Vietnam.  The Veteran reported driving a truck after service from 1974 to 1992 and that he had been on disability since 1994.  The Veteran denied any excisions of cancers of the face, extremities, or back.  On examination, the examiner observed dermatitis covering less than 5 percent of the Veteran's total body area.  The examiner noted that the previously diagnosed actinic keratoses constituted benign neoplasms.  The examiner concluded, after review of the medical record and Board remand, that the claimed skin pathology was less likely as not due to exposure of the herbicide Agent Orange or due to exposure to near equatorial sunlight, as there was no evidence to support the claim.

Following request for clarification, in a December 2011 addendum the examiner reiterated his above opinion that the claimed skin pathology was less likely as not due to exposure of the herbicide Agent Orange or due to exposure to near equatorial sunlight.  The examiner noted the Veteran's reports of exposure to sunlight and herbicides in the jungles of Vietnam during service.  The examiner also noted past diagnoses of actinic keratosis, which was a UV light-induced lesion of the skin developing from chronic exposure to the sun.  The examiner was unaware any link between actinic keratosis and herbicide exposure.  The examiner noted that it was likely that the Veteran was required to wear his helmet in service, which significantly reduced his exposure to near equatorial sunlight.  The examiner contrasted the Veteran's 3 years in service with his decades after service involving sun exposure.  Finally, the Veteran's other service-connected disabilities were not known to cause or aggravate actinic keratosis.
 
As discussed above, the Veteran has diagnosed actinic keratosis with dermatitis also noted in the most recent examination.  The crucial question, therefore, is whether the Veteran's actinic keratosis and/or dermatitis was caused or aggravated by the military service, to include exposure to herbicides and near equatorial sun while serving in Vietnam.  Based on the foregoing, the Board concludes it was not.

In reaching that determination, the Board notes that no medical professional has linked the Veteran's skin disorders to his military service.  In that regard, the Board finds the November 2011 VA examination report and December 2011 addendum of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the current skin disorders were due to herbicide exposure as the examiner was unaware of a link between herbicide exposure and his current skin pathology and that actinic keratosis was a UV light-induced lesion of the skin.  As to the Veteran's claim that his skin condition was due to near equatorial sun exposure while in Vietnam, the examiner noted that the Veteran likely would have been required to wear a helmet during much of his time in Vietnam, which would significantly reduce his sun exposure, and that he had multiple decades of post-service sun exposure prior to the development of actinic keratosis.  Finally, the examiner noted that there was no know link between the Veteran's other service-connected disabilities and actinic keratosis.  The examiner's overall conclusions are fully explained and consistent with the evidence of record.

The Board has considered the Veteran's contentions that his actinic keratosis (claimed as skin cancer) was caused by exposure to herbicides and/or near equatorial sun during service in Vietnam.  In that regard, the Board acknowledges that the can attest to observed physical symptoms, such as skin lesions on the face, neck, back, and extremities.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, as noted above, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose such skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)) (flat feet); McCartt, 12 Vet. App. at 164.  The Board, however, finds the Veteran's attempts to link his current skin disability to herbicide exposure and/or UV light exposure while serving in Vietnam extremely problematic given the absence of a continuity of skin lesions or other asserted skin problems from service (the Veteran has noted skin lesions from the early 1990s, or approximately 20 years after service) and the extremely complex medical nature of such a diagnosis.  As such, the Board affords far greater weight to the opinions expressed in the November 2011 VA examination report and December 2011 addendum that is the only medical professional's opinion of record than the Veteran's lay opinions, given the medical professionals presumed significantly greater knowledge and understanding of complex disease processes and etiologies.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, there is no objective evidence of actinic keratoses, skin cancer, or other skin disability during service or for approximately 20 years after service.  Additionally, the most competent evidence of record (the November 2011 VA examination report and December 2011 addendum) explicitly concluded that it was less likely than not that the Veteran's actinic keratosis (which the Veteran claimed as skin cancer) was due to in-service exposure to herbicides or near equatorial sunlight.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current actinic keratoses or other skin lesions to service are afforded significantly less probative weight than the medical opinions to the contrary.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Initial Rating for CAD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's CAD is rated at 10 percent prior to June 30, 2006; at 30 percent from June 30, 2006 to December 14, 2006; and at 60 percent from December 14, 2006, pursuant to 38 C.F.R. § 4.104, DC 7005.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2011).

A Note to DC 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Prior to June 30, 2006

During a general VA examination in January 2002, the Veteran's heart was observed to have a regular rate and rhythm without gross audible murmur, gallop, or thrill.  In April 2002, the Veteran's chief complaint was coughing up blood and shortness of breath that was attributed to his non-service-connected chronic obstructive pulmonary disease (COPD).  An electrocardiogram (EKG) at that time showed normal sinus rhythm with a right bundle branch block.  

In August 2002, the Veteran reported chest pain starting 2 months previously and was referred to cardiology for cardiac catheterization.  In September 2002 the Veteran underwent an echocardiogram showed an ejection fraction of 55 percent and mitral annular calcification.  At that time, the Veteran denied associated dizziness, light-headedness, or diaphoresis.  While there was a history of shortness of breath, this was consistent and not associated with his chest pain.  In October 2002, the Veteran underwent cardiac catheterization that showed single vessel CAD, significant peripheral vascular disease, and preserved left ventricular systolic function.  The Veteran was started on a beta blocker.

The Veteran continued on heart medication, but regular general check-ups consistently showed a regular rate and rhythm of the heart without murmur.  In April 2006, the Veteran denied faints, dizziness, light-headedness, or weakness.

Based on the evidence of record, the Board concludes that prior to June 30, 2006, a rating greater than 10 percent for CAD is not warranted.  As discussed, the medical evidence shows that prior to June 30, 2006, the Veteran was on continuous medication for his diagnosed CAD, but does not include any evaluation of workload as characterized in METs, evidence of cardiac hypertrophy or dilation, an ejection fraction of less than 50 percent, or chronic congestive heart failure.  Moreover, during the time frame the Veteran did deny fatigue, dizziness, and other symptoms potentially attributable to his CAD.

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 10 percent prior to June 30, 2006 for CAD is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  Finally, the Board notes that no rating greater than 10 percent prior to June 30, 2006, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart.  In that regard, the Board notes that the Veteran has been diagnosed with hypertension; however, entitlement to service connection for hypertension has been separately denied by the RO in a September 2006 rating decision and ultimately denied in an October 2008 Board decision.  While the Veteran appealed the issue of entitlement to service connection for skin cancer to the Court following the October 2008 Board decision, the Court's July 2010 Memorandum Decision specifically held that the other claims adjudicated in the October 2008 Board decision had been abandoned.  The Veteran has not since explicitly or implicitly raised a claim for hypertension.  As such, the Veteran's hypertension need not be further considered.

From June 30, 2006 to December 14, 2010

On June 30, 2006, the Veteran was afforded a VA examination for diabetes mellitus, which included examination of the Veteran's heart.  As part of that examination, in July 2006, the Veteran underwent an exercise stress test that showed an ejection fraction of 60 percent, which was noted to be normal.  In addition, the Veteran exercised for 4.5 minutes and 6.9 METs before the test was terminated due to shortness of breath.  A concurrent echocardiogram showed an ejection fraction of 65 to 70 percent, but also showed mild concentric ventricular hypertrophy.  

In January 2007, the Veteran reported chest pain from coughing, but denied angina or palpatations.  The primary diagnosis was bronchitis.  In March 2008, the Veteran reported occasional "dry" pain that did not last and denied angina, palpitations, orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.  The primary diagnosis was CAD and the Veteran was instructed to return in 6 months.

In September 2008, the Veteran reported chest pain with coughing and again was diagnosed with bronchitis.  In March 2009, the Veteran sought VA treatment for high blood pressure and gout.  At that time, he denied chest pain, light-headedness, or dizziness, but did report shortness of breath with exertion and heartburn/abdominal pain.  The Veteran's heart had a regular rate and rhythm without murmur.  

In December 2009, the Veteran sought treatment at a private emergency room for blood pressure problems, specifically jaw pain, headache, and a flushed feeling.  He denied chest pain, pressure, and tightness.  He also denied palpatations, shortness of breath, diaphoresis, unilateral weakness, or vision changes.  On examination, the heart had a regular rate and rhythm, without murmur.  EKG showed a right branch block and cardiac enzymes were negative.  Chest x-rays showed no cardiomegaly.  

Based on the evidence of record, the Board concludes that from June 30, 2006 to December 14, 2010, a rating greater than 30 percent for CAD is not warranted.  As discussed, the medical evidence shows that in July 2006 an echocardiogram showed mild concentric ventricular hypertrophy and a workload of 6.9 METs on stress testing with dyspnea, both of which would warrant a 30 percent rating.  The evidence from this time period, however, does not show METs less than 5, an ejection fraction of less than 50 percent, or chronic congestive heart failure.  

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 30 percent from June 30, 2006 to December 14, 2010 for CAD is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  Finally, the Board notes that no rating greater than 30 percent from June 30, 2006 to December 14, 2010, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart.  

From December 14, 2010

On December 14, 2010, the Veteran was afforded a VA examination for his heart.  The examiner noted an ongoing diagnosis of CAD with continuous medication.  The examiner found that the Veteran did not have congestive heart failure.  The Veteran reported shortness of breath, fatigue, angina, dizziness, and syncope with activity of more than 3 but less than 5 METs, which would include activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (4 mph).  There was no noted cardiac hypertrophy or dilation, but the examiner made a visual estimate of an ejection fraction of 45 percent, based on the reported severity of the Veteran's heart condition.  The CAD affected the Veteran's ability to work in that he was unable to engage in sustained activity level of greater than 5 METs.

The Veteran incurred a stroke in October 2011.  A subsequent October 2011 echocardiogram showed an ejection fraction of 65 to 70 percent.  

In January 2012, the Veteran denied chest pain or shortness of breath.  The heart had a regular rate and rhythm without murmur.  

Based on the evidence of record, the Board concludes that from December 14, 2010, a rating greater than 60 percent for CAD is not warranted.  As discussed, the medical evidence shows that on December 14, 2010 the Veteran's METs were estimated to be greater than 3 and less than 5, with an ejection fraction of 45 percent.  The examiner specifically noted that the Veteran did not have congestive heart failure.  A subsequent echocardiogram showed an ejection fraction in October 2011 of 65 to 70 percent.  Thus, the Veteran does not have chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of less than 30 percent.  

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 60 percent from December 14, 2010 for CAD is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  Finally, the Board notes that no rating greater than 10 percent from December 14, 2010, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected CAD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's CAD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, prior to June 30, 2006, the Veteran was on continuous medication for CAD; from June 30, 2006 to December 14, 2010 the Veteran's workload was tested as 6.9 METs with evidence of mild ventricular hypertrophy on echocardiogram; and from December 14, 2010 the Veteran has an estimated workload of more than 3 METs but less than 5 METs causing dyspnea, fatigue, angina, dizziness, and syncope.  The current ratings contemplate the Veteran's reported problems.  In addition, the Board notes that a significant amount of the Veteran's problems are related to his non-service-connected COPD.  Thus, the Veteran's current schedular ratings under DC 7005 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Date

The Veteran originally claimed entitlement to service connection for CAD in an April 2006 claim, specifically claiming a heart condition caused or aggravated by his service-connected diabetes mellitus, type II.  The claim was denied in an October 2008 Board decision finding no CAD in service, within one year of service, or association between the CAD and the Veteran's service-connected diabetes mellitus, type II.

Subsequently, the RO conducted a review of the Veteran's old 2006 claim pursuant to a court order of the United States district court in the class-action case of Nehmer.  See Nehmer, No. CV-86-6160.

The Veteran was ultimately awarded service connection for CAD on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of October 10, 2002, the date that the Veteran was hospitalized for cardiac catheterization that ultimately led to a diagnosis of CAD.  Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2) (emphasis added).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran separated from service in 1974 and was not diagnosed with CAD until 2002 or filed his CAD claim until 2006, paragraph (c)(3) is not applicable to this discussion.  

However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for a heart condition on April 14, 2006, which was denied by an October 2008 Board decision.  As such, the provisions of 38 C.F.R. § 3.816 apply.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  As noted above, the Veteran was diagnosed with CAD following cardiac catheterization on October 10, 2002.  The Veteran's initial claim for entitlement to service connection for a heart condition was received on April 14, 2006, and denied in October 2008.

It is noteworthy that the Veteran did not appeal the October 2008 Board decision on the issue of entitlement to service connection for CAD and never re-filed his claim.  Rather, service connection was granted based on the RO's Nehmer review.  Again, the proper effective date in the instant case is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  In this case, however, the effective date already assigned is the earlier of the date of original claim or the date the disability arose, that is when the Veteran was diagnosed with CAD following cardiac catheterization on October 10, 2002.  

There is no evidence of record that could be construed as a diagnosis of CAD prior to that date or, of equal significance, a claim for entitlement to service connection for a heart condition.  As discussed above, while the evidence of record at the time of the diagnosis of CAD noted up to a 2 month history of chest pain prior to his diagnosis with CAD and the Veteran otherwise has reported the prescription of heart medication from his doctor prior to that date, there is no indication that the Veteran had a diagnosis of ischemic heart disease, to include CAD, prior to October 10, 2002.  Moreover, the Board finds the Veteran's claims that he was prescribed heart medication by a private physician from the 1990s extremely problematic as a January 2002 VA medical examination report specifically discussed all the medications the Veteran currently was taking and they included medications for irritable bowel symptoms, hiatal hernia, hypertension, cholesterol, stomach problems, gout, and asthma, but nothing for his heart.

Even were the Board to presume such a diagnosis of ischemic heart disease, to include CAD, by a private treatment provider which is not of record, the Veteran's claim still would fail as there is no document or record in the claims file that could be construed as a desire to seek entitlement to service connection for ischemic heart disease, to include CAD, prior to October 10, 2002.  (Indeed, there is no evidence to indicate a claim prior to April 14, 2006.)

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection, including the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for actinic keratosis (claimed as skin cancer) is denied.

Entitlement to an effective date earlier than October 10, 2002 for the grant of entitlement to service connection CAD is denied.

Entitlement to an initial rating greater than 10 percent prior to June 30, 2006, 30 percent from June 30, 2006, and 60 percent from December 14, 2010 for CAD associated with herbicide exposure is denied.


REMAND

As discussed above, the Veteran also is seeking an increased rating greater than 10 percent from May 1, 2012 for cerebral vascular accident with residual right lower extremity weakness, as well as entitlement to SMC based on the need for regular aid and attendance or housebound status.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As noted above, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In this case, the Veteran underwent VA examination for his cerebral vascular accident with residual right lower extremity weakness in March 2012.    

The Board notes, however, that a September 2012 statement from the Veteran's representative argues specifically that the Veteran's residuals either have worsened since the March 2012 or were not adequately evaluated in the first place.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, such as the statements of his representative in this case, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In light of the Veteran's contentions, the claim is remanded in order to afford the Veteran a VA examination to determine the current severity of his cerebral vascular accident with residual right lower extremity weakness.

In addition, the Veteran is claiming entitlement to SMC based on the need for regular aid and attendance or housebound status.  The Board notes that the Veteran has reported symptoms he associates with his service-connected cerebral vascular accident residuals, such as difficulty lifting his right lower extremity to climb stairs and experiencing general right lower extremity weakness that resulted in limping, stumbling, foot dragging, and foot slap.  In addition, there was reported difficulty with the dominant right upper extremity, including decreased strength, grip ability, and lifting ability, as well as increased shaking of the arm and difficulty manipulating small objects.  The Board notes that these symptoms potentially could impact the Veteran's eligibility for SMC benefits based on the need for regular aid and attendance or housebound status.  Consideration of the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status, therefore, remains deferred pending resolution of the Veteran's claim for increased rating for cerebral vascular accident with residual right lower extremity weakness, as the SMC claim is inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, as noted above, in September 2012 the Veteran's representative provided notification regarding a July 2012 SOC, substantive appeal, and August 2012 SSOC on the issue of entitlement to an increased rating for cerebral vascular accident with residual right lower extremity weakness.  The RO should take this opportunity to associate these and any other documents of record with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the July 2012 SOC, substantive appeal, and August 2012 SSOC on the issue of entitlement to an increased rating for cerebral vascular accident with residual right lower extremity weakness with the claims file, as well as any other documents of record.

2.  Schedule the Veteran for appropriate VA examination to ascertain the current severity of his cerebral vascular accident with residual right lower extremity weakness.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  In that regard, the examiner must consider the Veteran's lay reports of difficulty lifting his right lower extremity to climb stairs and experiencing general right lower extremity weakness that resulted in limping, stumbling, foot dragging, and foot slap.  In addition, there is reported difficulty with the dominant right upper extremity, including decreased strength, grip ability, and lifting ability, as well as increased shaking of the arm and difficulty manipulating small objects.  

3.  Thereafter, the RO is directed to undertake any development deemed necessary for the cerebral vascular accident with residual right lower extremity weakness and SMC claims.

4.  After the above is complete, readjudicate the Veteran's increased rating and SMC claims.  If a complete grant of all benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


